Matter of Julian S. (Patricia L.) (2014 NY Slip Op 06831)
Matter of Julian S. (Patricia L.)
2014 NY Slip Op 06831
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2012-09362
2013-02450
2013-05010
 (Docket Nos. V-2642-09, V-2648-09, N-555-10, N-556-10, V-561-10, V-562-10)

[*1]In the Matter of Julian S. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andPatricia L. (Anonymous), appellant; Glen M. (Anonymous), nonparty-respondent. (Proceeding No. 1)In the Matter of Lisa M. (Anonymous). Administration for Children's Services, petitioner- respondent;Patricia L. (Anonymous), appellant; Glen M. (Anonymous), nonparty-respondent. (Proceeding No. 2)In the Matter of Glen M. (Anonymous), respondent,Patricia L. (Anonymous), appellant. (Proceeding Nos. 3, 4)In the Matter of Patricia L. (Anonymous), appellant, vHavier S. (Anonymous), respondent. (Proceeding No. 5)In the Matter of Patricial L. (Anonymous), appellant. vAndre B. (Anonymous), respondent. (Proceeding No. 6) Jill M. Zuccardy, New York, N.Y. for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Francis F. Caputo, Elizabeth I. Freedman, and Hanh H. Le of counsel), for petitioner-respondent in Proceeding Nos. 1 and 2.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Amy Hausknecht of counsel), attorney for the children.
DECISION & ORDER
In four related neglect proceedings pursuant to Family Court Act article 10 and four related custody proceedings pursuant to Family Court Act article 6, the maternal grandmother appeals from (1) an order of the Family Court, Richmond County (Wolff, J.), dated November 9, [*2]2011, which granted the maternal grandfather's motion to award him temporary custody of the subject children, (2) so much of an order of disposition of the same court dated April 2, 2012, as continued the children's placement with the New York City Administration for Children's Services and awarded residential custody to the maternal grandfather, and (3) so much of an order of the same court dated April 8, 2013, as, after a hearing, granted the maternal grandfather's petition for an award of permanent custody of the subject children, with only supervised visitation to the maternal grandmother, and denied the maternal grandmother's separate petition for an award of permanent custody of the subject children.
ORDERED that the appeal from the order dated November 9, 2011, is dismissed as academic, without costs or disbursements; and it is further,
ORDERED that the appeal from so much of the order of disposition dated April 2, 2012, as continued the children's placement with the New York City Administration for Children's Services and awarded residential custody to the maternal grandfather is dismissed as academic, without costs or disbursements; and it is further,
ORDERED that the order dated April 8, 2013, is affirmed insofar as appealed from, without costs or disbursements.
The maternal grandmother's appeal from the order dated November 9, 2011, must be dismissed as academic. The issues raised by the maternal grandmother regarding the award of temporary custody to the maternal grandfather are academic inasmuch as the temporary custody award is no longer in effect, and any alleged defect in the award of temporary custody does not render defective the order awarding sole permanent custody to the maternal grandfather, which was based upon a full and fair hearing (see Matter of Chamas v Carino, 119 AD3d 564; Haggerty v Haggerty, 78 AD3d 998; Matter of Miller v Shaw, 51 AD3d 927; Cucinello v Cucinello, 234 AD2d 365, 366).
Further, the maternal grandmother's appeal from so much of the order of disposition dated April 2, 2012, as continued the children's placement with the New York City Administration for Children's Services and awarded residential custody to the maternal grandfather must be dismissed as academic because the order of disposition has been superseded by a subsequent order awarding permanent custody to the maternal grandfather (see Matter of Anthony O., 22 AD3d 670; Matter of Marie L., 276 AD2d 698; Matter of Commissioner of Social Servs. [Bloneva F.]., 255 AD2d 317).
The Family Court's determination that an award of permanent custody to the maternal grandfather was in the best interests of the children is supported by a sound and substantial basis in the record, and we discern no basis to disturb it (see Matter of K.F.T. v D.P.G., 54 AD3d 1044).
The maternal grandmother's remaining contentions are without merit.
SKELOS, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court